Grant, J.
I concur in the reversal of this case, but I think that the court should have directed a verdict for the defendant. The record contains no evidence of bad faith or malice on the part of the defendant, nor does it show that he withheld any material fact from the knowledge of the prosecuting attorney. The only statement I find in the record from which the inference could be drawn that he did withhold material facts is found in defendant’s cross-examination, which is given in narrative form. He testified: “Our conversation lasted probably five minutes, and do not think I told him all I knew. I did not tell him anything I did not know.” The officer and the prosecuting attorney had been active in their efforts to discover the thief who stole the clover seed. The defendant went to see the prosecuting attorney at the lat*402ter’s request. The prosecuting attorney then directed, defendant to make a complaint against plaintiff, and directed the officer not to serve it until he was satisfied from investigation of the identity of the plaintiff. After that defendant had nothing to do with the proceeding. If there is fault chargeable to any one, it is to the prosecuting attorney and sheriff, rather than to the defendant.
Moore, J., concurred with Grant, J.